Citation Nr: 0630189	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-39 735	)	DATE
	)
	)


THE ISSUE

Whether a February 26, 2004 decision, in which the Board of 
Veterans' Appeals (Board) denied revising a February 25, 1971 
rating decision on the basis of clear and unmistakable error 
(CUE) and denied assigning an effective date prior to 
September 26, 1997, for an award of a total disability rating 
based on individual unemployability (TDIU), should be revised 
on the basis of CUE.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The moving party had active service from November 1968 to 
July 1970.

This matter is before the Board in response to an April 2004 
request for review of a February 26, 2004 decision, in which 
the Board, in part, denied revising a February 25, 1971 
rating decision continuing a noncompensable evaluation 
assigned a scar of the left buttock as a residual of a shell 
fragment wound on the basis of CUE, and denied assigning an 
effective date prior to September 26, 1997, for an award of 
TDIU.  

In November 2004, in accordance with 38 U.S.C.A. § 7111, the 
Board sent a letter to the moving party and his 
representative acknowledging his motion for revision of a 
prior Board decision on the grounds of CUE.  Therein, the 
Board informed the moving party and his representative of the 
statutory and regulatory provisions pertinent to the CUE 
motion and urged them to review such provisions in support of 
the motion.  Thereafter, the moving party's representative 
responded by submitting a comprehensive Motion for Revision.  


FINDINGS OF FACT

1.  In a February 26, 2004 decision, the Board denied 
revising a February 25, 1971 rating decision, in which the 
Regional Office (RO) continued a noncompensable evaluation 
assigned for a scar of the left buttock as a residual of a 
shell fragment wound, on the basis of CUE.  

2.  In a February 26, 2004 decision, the Board denied 
assigning an effective date prior to September 26, 1997, for 
an award of TDIU.  

3.  On February 26, 2004, the correct facts, as they were 
known at that time, were before the Board.

4.  On February 26, 2004, the Board failed to address whether 
the RO erred by not applying 38 C.F.R §§ 4.56 and 4.73 in its 
February 25, 1971 rating decision, but the Board's error in 
this regard does not manifestly change the outcome of the 
case.

5.  On February 26, 2004, the Board erred by not considering 
all communications of records under 38 C.F.R. § 3.155, 
whether any one of which may have been construed as a claim 
for TDIU, but the Board's error in this regard does not 
manifestly change the outcome of the case.


CONCLUSION OF LAW

The February 26, 2004 decision, in which the Board denied 
revising a February 25, 1971 rating decision on the basis of 
CUE and denied assigning an effective date prior to September 
26, 1997, for an award of TDIU, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.303(d), 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.   

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to motions for revisions of Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that the VCAA does not require remand of all 
claims pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.)  Therefore, the Board's decision to 
proceed in adjudicating this motion does not prejudice the 
moving party in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

II.  Analysis of Motion

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior Board decision on the grounds of 
CUE.  A motion in which review is requested based on CUE in a 
Board decision may be filed at any time after the underlying 
decision is rendered.  Review may be requested by the Board 
on its own motion or upon the request of a claimant.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

Prior decisions issued by the Court on the issue of CUE in a 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the February 26, 2004 decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404(b).

In this case, in an April 2006 Motion For Revision, the 
moving party's representative clearly and specifically allege 
errors of law in the Board decision at issue, provide the 
factual basis for such allegation, and indicate that if the 
Board had not made these errors, the moving party would have 
been awarded benefits to which he was entitled.  


A.  Denial of Revision of February 25, 1971 Rating Decision

With regard to the Board's decision denying a revision of a 
February 25, 1971 rating decision on the basis of CUE, the 
moving party specifically alleges that the Board failed to 
recognize the RO's error in not applying 38 C.F.R §§ 4.56 and 
4.73 to the facts of the case, an error which, had it not 
been made, would have entitled the veteran to a 20 percent 
evaluation under Diagnostic Code 5317, for a moderate shell 
fragment wound to the buttock.  

The moving party points out that the veteran received 
treatment for a buttock wound during service, in March 1970, 
when he tripped a booby trap.  This wound necessitated 
debridement and cleaning, after which an abscess developed.  
Further treatment, including a reopening and irrigation, was 
thus necessary.  Based on this in-service treatment, the 
moving party argues that the RO should have assigned the 
veteran a compensable evaluation under Diagnostic Code 5317, 
based on a muscle injury to the pelvic girdle group of 
muscles.  The moving party claims that, in its February 26, 
2004 decision, the Board erred by not analyzing whether the 
RO was correct in failing to consider this code in its 
February 25, 1971 rating decision. 

When the Board rendered its decision on February 26, 2004, it 
considered the moving party's assertion that, because the 
veteran incurred a wound that was debrided in service and 
included a retained foreign body, the RO should have assigned 
a compensable evaluation for the residuals.  The Board did 
not, however, consider any diagnostic codes other than those 
applicable to scars in determining whether the RO correctly 
assigned a noncompensable evaluation to residuals of the 
wound.  Instead, the Board found that the RO did not err 
based on the law that existed at that time.  

The RO erred on February 25, 1971 when it did not consider 38 
C.F.R. §§ 4.56 and 4.73 in determining the initial evaluation 
to assign the veteran's buttock wound.  Such wound clearly 
resulted from a muscle injury and it was the RO's 
responsibility to determine whether the veteran then had 
residuals of such injury.   

On February 26, 2004, the Board also erred by failing to 
discuss the RO's inaction in this regard.  However, the 
Board's error in this regard does not compel the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
its February 26, 2004 decision, the Board acknowledged the 
RO's finding that, on February 25, 1971, the veteran had no 
residuals of a buttock injury.  Therefore, even if the Board 
had found that the RO erred on February 25, 1971, by not 
applying all law then in effect, it also would have had to 
find that such error was not outcome determinative.  This is 
so because, if, on February 25, 1971, the RO had applied the 
regulatory provisions to which the moving party refers to the 
facts of the case, including evidence showing no residuals, 
the RO might still have found that a noncompensable 
evaluation was assignable for the buttock wound based on a 
showing of slight muscle impairment.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (1971).  Regarding this finding, 
reasonable minds could differ. 

B.  Denial of Effective Date Prior to September 26, 1997 for
Assignment of TDIU

With regard to the Board's decision denying an effective date 
prior to September 26, 1997, for an award of TDIU, the moving 
party specifically alleges that the Board failed to apply 38 
C.F.R § 3.155 when considering whether an April 1971 letter 
from Dr. Zdenek represented an informal claim for TDIU and 
that such error was outcome determinative.

As alleged, on February 26, 2004, the Board erred by not 
considering all communications of record under 38 C.F.R. 
§ 3.155, whether any one of which may have been construed as 
a claim for TDIU, in support of the moving party's claim for 
an earlier effective date for the assignment of TDIU.  In 
determining the appropriate effective date to be assigned 
such an award, the Board succinctly found that the RO 
received the veteran's claim for TDIU on May 29, 1996.  It 
does not appear that the Board reviewed any document in the 
claims file dated prior to May 29, 1996 in an effort to 
determine whether the veteran filed an earlier claim for 
TDIU.  

The Board's error in this regard does not, however, compel 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  As the Board pointed out in its February 26, 2004 
decision, the veteran did not become unemployable due to his 
service-connected disabilities prior to September 26, 1997; 
therefore, based on the law that follows, even if the veteran 
had filed a claim for TDIU in 1971, he would not have been 
entitled to an effective date prior to September 26, 1997 for 
the assignment of TDIU.  

On February 26, 2004, law and regulations provided that the 
effective date of an increase in disability compensation was 
the earliest date as of which it was factually ascertainable 
that the increase in disability occurred if a claim was 
received within one year of such date.  Otherwise, the 
effective date was the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2004); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R.  
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).

There were thus three possible effective dates that could 
have been assigned the veteran's award of TDIU in this case 
depending on the facts:

(1) if the increase in disability occurred 
after the claim was filed, the date that the 
increase was shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if the increase in disability preceded the 
claim by a year or less, the date that the 
increase was shown to have occurred (date 
increase was factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if the increase in disability preceded the 
claim by more than a year, the date that the 
claim was received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Determining the appropriate effective date to be assigned the 
award of TDIU therefore involved analyzing when the claim for 
TDIU was received and, to the extent possible, when the 
increase in disability actually occurred.  

On February 26, 2004, the Board found that the moving party 
filed his claim on May 29, 1996 and became unemployable due 
to service-connected disabilities no earlier than September 
26, 1997.  If the Board had found that the moving party had 
filed his claim in April 1971, as alleged, under the 
previously noted law and regulations, it also would have had 
to find that an effective date prior to September 26, 1997 
was not assignable (increase in disability occurred after 
claim was filed).  Again, the Board's February 26, 2004 
error, explained above, does not manifestly change the 
outcome in this case.

The Board notes that the April 1971 letter to which the 
moving party refers is a notation written by Dr. Zdenek 
during a clinical visit.  It indicates that the moving party 
was seeking an evaluation of the neck and ears, and that the 
moving party stated that he had been unable to find work due 
to his disabilities.  This notation does not factually 
demonstrate that the moving party was unemployable as a 
result of his service-connected disabilities.  It is merely a 
physician's recordation of the moving party's own assertions.

C.  Conclusion

Based on the foregoing findings, the Board concludes that the 
February 26, 2004 decision, in which the Board denied 
revising a February 25, 1971 rating decision on the basis of 
CUE and denied assigning an effective date prior to September 
26, 1997, for an award of TDIU, is not clearly and 
unmistakably erroneous.  The moving party's motion for 
revision of that decision must therefore be denied.




ORDER

CUE not having been shown, the motion for revision of a 
February 26, 2004 decision, in which the Board denied 
revising a February 25, 1971 rating decision on the basis of 
CUE and denied assigning an effective date prior to September 
26, 1997, for an award of TDIU, is denied.



                       
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



